70 F.3d 115
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.In re Bo GUESS, Petitioner.
No. 95-3334.
United States Court of Appeals, Sixth Circuit.
Oct. 18, 1995.

1
Before BATCHELDER and MOORE, Circuit Judges, and ENSLEN, Chief District Judge.*

ORDER

2
Bo Guess, an Ohio state prisoner, moves to expedite his pro se appeal from a general order of the District Court for the Southern District of Ohio at Columbus revoking his pauper status as to all future complaints unless certified by an attorney as complying with Fed.R.Civ.P. 8 and 11.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
The district court judges of the Southern District of Ohio at Columbus jointly entered a general order revoking the privilege of proceeding in forma pauperis in all future complaints filed by Guess unless accompanied by an attorney's certification that the complaint stated a claim.  In entering the order, the district court noted the number of complaints filed in recent years by Guess, their incomprehensibility, repetitiveness, and frivolity, his expressed intent to "jam up" the courts, and his use of threatening and obscene language.  This appeal followed.


4
Upon review of the district court order, and taking judicial notice of the similar record compiled by Guess in this court, we conclude that the district court did not abuse its discretion.  See Reneer v. Sewell, 975 F.2d 258, 260-61 (6th Cir.1992);  Filipas v. Lemons, 835 F.2d 1145, 1146 (6th Cir.1987) (order).  The district court order was an appropriate response to the vexatious litigation filed by Guess.  It does not serve to deny him access to the courts in the event that he has a meritorious claim, as he has the option of paying the filing fee or seeking the certification of an attorney that his complaint is in compliance with the Rules of Civil Procedure.  Accordingly, the general order of the district court is affirmed.  Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Richard A. Enslen, United States Chief District Judge for the Western District of Michigan, sitting by designation